Citation Nr: 0803609	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  03-33 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether an October 28, 1970, rating decision which denied 
service connection for left ear disability was clearly and 
unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was previously before the Board, most 
recently in August 2006.  In August 2006, the Board denied 
the benefit sought on appeal; the Board found that an October 
1970 RO rating decision denying service connection for a left 
ear disability was not the product of clear and unmistakable 
error (CUE).

Thereafter, the appellant appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).

In an August 2007 memorandum decision, the Court found that 
the October 1970 RO decision was the product of CUE, and 
reversed the Board's August 2006 decision.  The Court 
remanded this matter to the Board "for the assignment of a 
disability rating and effective date."

The Board also notes that a September 2005 Board decision 
denied the appellant's petition to reopen his claim of 
entitlement to service connection for a left ear disability.  
The appellant appealed this Board decision to the Court also.  
The Court's August 2007 memorandum decision consolidated the 
appeal of the September 2005 Board decision with the appeal 
of the August 2006 Board decision.  In light of the Court's 
action reversing the August 2006 Board decision, the appeal 
of the September 2005 Board decision was dismissed by the 
Court as moot.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).

The issue of the Court's instruction directing the assignment 
of a disability rating and effective date for the veteran's 
service connected left ear disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  By rating decision dated October 28, 1970, the RO denied 
a claim of entitlement to service connection for left ear 
disability; the veteran was notified of that determination, 
but he did not file a notice of disagreement to initiate an 
appeal.

2.  In an August 2007 memorandum decision, the Court found 
that the October 28, 1970 RO decision was the product of CUE; 
the Court found that the October 1970 rating decision 
incorrectly applied the applicable statutory and regulatory 
provisions existing at the time; and that, but for such 
error, the outcome of the decision would have been different.


CONCLUSIONS OF LAW

1.  Clear and unmistakable error in the October 1970 rating 
decision that denied service connection for a left ear 
disability has been established.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105(a) (2007).

2. The October 1970 rating decision is revised to grant 
entitlement to service connection for a left ear disability.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet.App. 183, 187 (2002).  In light of the favorable 
decision for the veteran in this case, no further discussion 
of VCAA is necessary at this point.

Analysis

As discussed in the introduction, the veteran was denied 
entitlement to service connection for a left ear disability 
in an October 1970 RO decision.  The Basis for the October 
1970 denial was that the facts showed that the left ear 
disability occurred prior to entry into service and was not 
incurred or aggravated by service.  An August 2006 Board 
decision found that the October 1970 RO decision was not the 
product of CUE.  In August 2007, the Court found that the 
evidence before the RO in October 1970 merely "raises 
reasonable doubt" that the appellant's left ear disabilities 
preexisted his entry.  The Court noted that the presumption 
of soundness requires the VA resolve that doubt in favor of 
the veteran.  See 38 U.S.C.A. § 311; 38 C.F.R. § 3.304(b).  
The Court found that the October 1970 RO decision incorrectly 
found that clear and unmistakable evidence existed to rebut 
the presumption of soundness, because the question of whether 
the appellant's left ear disabilities preexisted service is 
"not undebatable."  The Court reversed the Board's August 
2006 decision and, by implication, the October 1970 RO 
decision, noting that under 38 C.F.R. § 3.105(a), "because 
the October 1970 RO decision is the product of CUE, VA must 
pay benefits to the appellant 'as if the correct decision had 
been made on the date of the reversed decision.'"


ORDER

The October 1970 RO decision denying entitlement to service 
connection for a left ear disability was based on clear and 
unmistakable error.  The October 1970 rating decision is 
revised to grant entitlement to service connection for left 
ear disability.  To this extent, the appeal is granted, 
subject to the laws and regulations governing payment of VA 
monetary awards.


REMAND

As discussed above, the Court's August 2007 memorandum 
decision instructs that this matter "is REMANDED to the 
Board for the assignment of a disability rating and effective 
date."  In accordance with this instruction, the Board must 
direct the RO to conduct the process of assigning the 
appropriate disability rating(s) and effective date(s) for 
the veteran's left ear disability.  The appellant will then 
have the appropriate opportunity to initiate an appeal should 
he disagree with any of the assigned ratings or effective 
dates.

Accordingly, the case is REMANDED for the following action:

1.  The RO should determine and assign the 
appropriate disability rating(s) and 
effective date(s) in connection with the 
revision of the October 1970 RO decision 
to grant service connection for a left ear 
disability.

2.  Should the appellant submit a notice 
of disagreement with any assigned rating 
or effective date, the appellant and his 
representative should be furnished an 
appropriate statement of the case and be 
afforded an opportunity to respond and 
perfect an appeal to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


